The judgment of the court was pronounced by
Rost, J.
This case presents questions of practica, in which we are invariably disposed to be governed by authority. The action as originally commenced, was neither petitory nor possessory ; and, under the rule established by the Supreme Court in the case of Hoover, tutor, v. Richards and wife, 1 Rob. 35, the amendment which made the action clearly petitory was admissible.
The action being petitory, the intervention of Comean should have been allowed. He claimed to be the owner of the land in controversy, and had the right to try his title in this suit, provided he did it without -calling any other parties in warranty, -or many other manner arresting the progress of the litigation. Interventions of this kind are of frequent occurrence in our courts. See Phelps v. Hughes, 1st Ann. Rep. 320. Gibson v. Foster, ante, 503.
The judgment in this case is reversed; and the case remanded for further proceedings in conformity with the views expressed in the opinion of the court. The plaintiff and appellee paying the costs of this appeal.